DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27-29, 31, 32, 34-37, 40, 41, 43, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0144611 to Baker in view of USPN 6,479,415 to Erspamer and US Pub. No. 2006/0095012 to Cohen.
Regarding claims 21, 22, 25, 27-29, 31, 32, 34-37, 40, 41, 43, 44, and 46, Baker teaches a dispersible nonwoven multistrata material including two, three or four layers containing combinations of cellulosic and noncellulosic fibers, and optionally a binder or additive (Baker, Abstract), for use as a component of a variety of absorbent structure including diapers and feminine hygiene materials (Id., paragraph 0155).  Baker teaches that the nonwoven material includes a first layer that includes from about 75 to about 100 weight percent cellulosic fibers, and from about 0 to about 25 weight percent bicomponent fibers, a second layer that includes form about 0 to about 20 weight percent cellulosic fibers and from about 80 to about 100 weight percent bicomponent fibers, and a third layer that includes from about 75 to about 100 weight percent cellulosic fibers and from about 0 to about 25 weight percent bicomponent fibers (Id., paragraphs 0023, 0090).  Baker teaches that the material may include a fourth layer comprising between about 50 and 100 weight percent cellulose fibers and between about 0 and about 50 weight percent bicomponent fibers (Id., paragraphs 0124, 0125).  Baker teaches that at least a portion of at least one or each outer layer can be coated with binder (Id., paragraph 0125). Baker teaches that bicomponent fibers deliver higher strength, especially higher wet strength (Id., paragraph 0093).  Baker teaches that stratums having a higher content of bicomponent fibers give higher cross directional wet (CDW) tensile strength (Id., paragraph 0160) and that increasing the amount of bicomponent fiber in a layer or layers can increase the bonding at the interface (Id., paragraphs 0205, 0430).  Baker teaches that the material has sufficient dry and wet strength, but also easily dispersed after being flushed (Id., paragraph 0012).

Regarding the basis weight and caliper of the layers, Baker teaches that the nonwoven material can have a basis weight of from most preferably from about 30 to about 200 gsm (Baker, paragraph 0127), and a caliper more preferably from about 0.5 mm to about 4.0 mm (Id., paragraph 0128).  Baker teaches various embodiments shown at Tables 1-266, such as Table 228, wherein the basis weights of the layers are within the claimed ranges.  Note that since the top and bottom layers are binders, the combination of the top and the first layer and the combination of the bottom and the fourth layer are within the scope of the claimed outer layers.
Baker teaches use of the dispersible nonwoven multistrata material as a component of a variety of absorbent structure including diapers and feminine hygiene materials. Baker does not appear to teach the claimed absorbent core.  However, Erspamer teaches absorbent structures having a liquid acquisition layer and fibrous liquid storage layer in liquid communication with the acquisition layer (Erspamer, Abstract).  Erspamer teaches that the storage layer includes SAP particles and that the acquisition layer includes synthetic fibers and the fibers are latex bonded, wherein the fluid acquisition and/or distribution layer containing at least two layers (Id., Abstract, column 3 line 14 to column 4 line 13). Erspamer teaches that a latex-bonded, synthetic fiber in the acquisition layer provides an absorbent structure having improved acquisition and retention characteristics, as the fibers maximize the surface dryness of the absorbent product (Id., column 4 lines 20-32).  Erspamer teaches that the distribution layer preferably contains latex 
Erspamer teaches that the basis weight of each of the acquisition and distribution layer may range from about 15 to 60 gsm (Espamer, column 5 lines 30-37).  Erspamer teaches that the preferred overall basis weight range of the composite absorbent structure is 100-500 gsm (Id., column 5 line 59 to column 6 line 2).  Erspamer teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or chemically modified fluff cellulose matrix fibers, a superabsorbent polymer, and a bonding element, wherein the bonding element is preferably bicomponent fibers (Id.).  Erspamer teaches that any thermoplastic fiber present in the web may be softened or partially melted by application of heat to bond the fibers of the web (Id., column 8 lines 37-52). Erspamer teaches that bicomponent thermal fiber is distributed throughout the core and distribution layers, including the acquisition layer (Id., column 13 lines 35-67). 
Additionally, Cohen teaches an insert including an acquisition/distribution layer and absorbent core, wherein the core comprises superabsorbent polymer (Cohen, Abstract, paragraphs 0010-0012).  Cohen teaches that the acquisition/distribution layer has a basis weight in a range of about 30 gsm to about 60 gsm (Id., paragraph 0014), and a thickness of about 1 mm to about 1.5 mm (Id., paragraph 0015).  Cohen teaches that the absorbent core has a basis weight in a range of about 250 gsm to about 1000 gsm (Id., paragraph 0016), and a thickness of about 2 
Baker establishes that the nonwoven multistrata material is suitable for use as a component of an absorbent structure such as a diaper.  Erspamer establishes that a nonwoven multistrata material of Baker, having a similar multi-layer structure and composition and basis weight, was known in the art as being suitable for use as a liquid acquisition layer, which is in fluid communication with a fibrous liquid storage layer.  Erspamer establishes that it was known in the art to form a liquid storage layer comprised of a fluff cellulose or chemically modified fluff cellulose matrix fibers, a superabsorbent polymer, and a bonding element, wherein the bonding element is preferably bicomponent fibers, wherein the preferred overall basis weight range of the composite absorbent structure is 100-500 gsm.  Additionally, Cohen establishes that absorbent cores were known in the art as having a thickness of about 2 mm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven multistrata material of Baker, wherein the material is bonded to an absorbent core having a basis weight and caliper, including an overall basis weight and caliper, such as within the claimed ranges, as taught by Erspamer and Cohen, motivated by the desire of forming a conventional nonwoven multistrata material in an absorbent structure having properties known in the art as being predictably suitable for absorbent structures and hygiene articles.

Regarding claims 29 and 41, the prior art combination does not appear to teach the claimed tensile strength at peak load.  However, the prior art combination teaches that the multistrata nonwoven wipe material has a cross directional wet (CDW) tensile strength of greater than about 250 gli (Baker, paragraph 0019). Such a property appears to be within the scope of the claimed tensile strength at peak load.
Alternatively, the prior art combination teaches a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches that higher content of bicomponent fibers give higher cross directional wet (CDW) tensile strength and that increasing the amount of bicomponent fiber in a layer or layers can increase the bonding at the interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, and adjusting and varying the tensile strength at peak load, such as within the claimed range, as taught and suggested by Baker, motivated by the desire of forming a conventional absorbent structure having the desired properties suitable for the intended application.
Regarding claims 31, 32, 43 and 44, the prior art combination teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or chemically modified fluff cellulose matrix fibers, a superabsorbent polymer, and a bonding element, wherein the bonding element is preferably bicomponent fibers (Erspamer, column 5 line 59 to column 6 line 2).  The prior art combination teaches that the preferred overall basis weight range of the composite absorbent structure is 100-500 gsm (Id.), and the prior art combination 
Regarding claim 46, the prior art combination suggests that the intermediate layers having a lower basis weight than the outer layers (see Baker at Tables 1-266), such as a four layer embodiment at Table 228, wherein the basis weights of the layers are within the claimed ranges.  Note that since the top and bottom layers are binders, the combination of the top and the first layer and the combination of the bottom and the fourth layer are within the scope of the claimed outer layers.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, and adjusting and varying the basis weight of the intermediate layer consisting of bicomponent fibers, such as resulting in the claimed relationship, as it is within the level of ordinary skill to determine a suitable basis weight for each of the layers, based on the desired level of bonding and wet tensile strength suitable for the intended application.

Claims 31, 32, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Erspamer and Cohen, as applied to claims 21, 22, 25, 27-29, 31, 32, 34-37, 40, 41, 43, 44, and 46 above, and further in view of US Pub. No. 2003/0135178 to Hansen.
Regarding claims 31, 32, 43 and 44, the prior art combination appears to teach the claimed invention.  Alternatively, as set forth above, the prior art combination teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or 
Additionally, Hansen teaches an absorbent article that includes a top sheet, a back sheet and an absorbent laminate core, wherein the core preferably is comprised of at least four layers whereby two of the layers are outer layers, one of the inner layers is a central fibrous layer containing SAP, and the other inner layer is at least one layer selected from an acquisition layer, a distribution layer, an additional fibrous layer optionally containing SAP, a wicking layer, a storage layer, or combinations and fragments thereof (Hansen, Abstract). Hansen teaches that central fibrous layer 284 comprises superabsorbent polymer distributed within a fibrous structure, which include fibers such as cellulose acetate, polyester fibers, bicomponent fibers, and cotton fibers, and blends thereof (Id., paragraphs 0080-0082, 0086-0088).  Hansen teaches that thermally bondable synthetic fibers, such as bicomponent fibers, can be added to the core to impart additional wet strength to the laminate (Id., paragraph 0091).  Hansen teaches that layer 286 may comprise a storage layer, which may be monolayer or multilayer, comprising a nonwoven, and preferably include fluff pulp and SAP composites (Id., paragraph 0101).  Alternatively, Hansen teaches that layer 286 may comprise a wicking layer which may be comprised of two or more sublayers, and including a first member and second member (Id., paragraphs 0102-0104).  Hansen teaches that the first member may comprise polyester fibers such as polyethylene terephthalate, and bicomponent fibers, and a second member positioned vertically below the first member, comprising cellulose or a blend of other fibers (Id., paragraphs 0109-0111).  Hansen teaches an embodiment at Figure 7, whereby alternating additional layer 286 and central fibrous layer 284 are arranged in one repeated alternating layer arrangement, although those skilled in the art recognize that more alternating arrangements may be employed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, wherein the fluid storage layer comprises more than one layer, such five layers as claimed, with each comprising cellulose fibers, superabsorbent polymer and bicomponent fibers, as taught by Hansen, motivated by the desire of forming a conventional absorbent structure comprising a structure which is known in the art as predictably comprising multiple storage layers, having the desired properties.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/PETER Y CHOI/Primary Examiner, Art Unit 1786